Citation Nr: 0103254	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  98-09 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss as 
secondary to service-connected sarcoidosis.

2.  Entitlement to service connection for compensation 
purposes for periodontal disease as secondary to service-
connected sarcoidosis.

3.  Entitlement to service connection for disability 
manifested by facial tic, constant ramming of the tongue, and 
jaw movements as secondary to service-connected sarcoidosis.

4.  Entitlement to service connection for psychiatric 
disability as secondary to service-connected sarcoidosis.

5.  Entitlement to service connection for open angle glaucoma 
as secondary to service-connected sarcoidosis.

6.  Entitlement to service connection for bilateral arm 
weakness as secondary to service-connected sarcoidosis.

7.  Entitlement to an increased evaluation for generalized 
sarcoidosis, currently rated as 30 percent disabling.

8.  Entitlement to an increased (compensable) evaluation for 
polyneuropathy of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and W. B.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to March 
1950.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

A June 1998 rating decision denied entitlement to service 
connection for specially adapted housing or special home 
adaptation grant, and the veteran was notified of this in 
July 1998.  He filed a notice of disagreement in September 
1998.  Although a statement of the case was issued in 
November 1998, the veteran did not submit a substantive 
appeal in response to the statement of the case.  A Veteran's 
Application In Acquiring Specially Adapted Housing Or Special 
Home Adaptation Grant was received from the veteran in 
February 2000.  A March 2000 rating decision denied 
entitlement to specially adapted housing or a special home 
adaptation grant, and the veteran was notified of this action 
and of his appellate rights later in March 2000.  Since no 
subsequent correspondence addressing this issue has been 
received from the veteran or his representative, this issue 
is not currently before the Board.

With respect to the veteran's claim for secondary service 
connection for periodontal disease, the Board notes that the 
RO has only adjudicated whether service connection is 
warranted for this condition for compensation purposes.  It 
did not consider whether the veteran is entitled to service 
connection for this condition for treatment purposes.  The 
Board will therefore limit its consideration accordingly.  If 
the veteran is seeking VA treatment for periodontal disease, 
he should so inform the RO, which should respond 
appropriately to any such claim received from the veteran. 

The issues of entitlement to service connection for open 
angle glaucoma and bilateral arm weakness as secondary to 
service-connected sarcoidosis, as well as the issues of 
entitlement to an increased evaluation for service-connected 
sarcoidosis and an increased (compensable) evaluation for 
service-connected polyneuropathy of the feet, will be 
addressed in the remand portion of this action.


FINDINGS OF FACT

1.  Hearing loss was not caused or chronically worsened by 
service-connected sarcoidosis.

2.  A disability manifested by facial tic, constant ramming 
of the tongue, and jaw movements was not caused or 
chronically worsened by service-connected sarcoidosis.

3.  Psychiatric disability was not caused or chronically 
worsened by service-connected sarcoidosis.


CONCLUSIONS OF LAW

1.  Hearing loss is not proximately due to or the result of 
service-connected sarcoidosis.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.310(a) (2000).

2.  A disability manifested by facial tic, constant ramming 
of the tongue, and jaw movements is not proximately due to or 
the result of service-connected sarcoidosis.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.310(a) (2000).

3.  Psychiatric disability is not proximately due to or the 
result of service-connected sarcoidosis.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310(a) (2000).

4.  Periodontal disease is not a compensable condition.  
38 C.F.R. § 3.381(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal but after the 
RO's most recent consideration of the veteran's claims, the 
Veterans Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) was signed into law.  
This liberalizing law is applicable to the appellant's 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board notes that the veteran has been informed of the 
requirements to establish service connection for the 
disabilities at issue.  All records pertinent to the claims 
have been obtained; and the veteran has been provided a 
recent VA examination of these disabilities.  In sum, the 
facts relevant to these claims have been properly developed, 
and there is no outstanding evidence which should be 
obtained.  Consequently, there is no further action to be 
undertaken on these issues to comply with the provisions of 
the VCAA, and the veteran will not be prejudiced as a result 
of the Board deciding these issues without first affording 
the RO an opportunity to consider these claims in light of 
the VCAA.  

The veteran is service connected for generalized sarcoidosis, 
30 percent disabling.  Service connection may be granted for 
disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2000).  Additional disability resulting from the aggravation 
of a nonservice-connected disability by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2000).

With respect to the claim for service connection for 
periodontal disease for compensation purposes, the Board 
notes that although the record contains competent evidence of 
this condition, service connection may be granted for 
periodontal disease for treatment purposes only.  It is not a 
condition which may be service connected for compensation 
purposes.  38 C.F.R. § 3.381(a).

With respect to the veteran's other claims, the Board notes 
that a September 1990 statement from George B. Mowad, M.D., 
indicates that the veteran's complaints included occasional 
nervousness.  The diagnosis was sarcoidosis, by history.  No 
psychiatric disorder was diagnosed.

According to the report of a September 1997 VA dental 
examination, the veteran had constant ramming tongue 
movements, constant opening and closing of the jaws, and a 
right perioral facial tic.  The diagnoses were facial tic, 
constant ramming of the tongue, and jaw movements.  The 
diagnoses were not felt to be related to sarcoidosis.  

On VA psychiatric examination in September 1997, the veteran 
denied any psychological problems or nervousness.  The 
examiner concluded after evaluation that the veteran did not 
have any psychiatric disability.  

The examiner concluded on VA respiratory examination in 
September 1997 that there was no evidence that the veteran 
had hearing loss or a nerve problem due to sarcoidosis.  

The diagnosis on VA neurological examination in September 
1997 included oral, buccal, and lingual dyskinesia.

The results of a VA audiology examination in October 1997 
were noted to show normal hearing in both ears, with 
bilateral pure tone thresholds from 500 to 4000 hertz of 25 
decibels or lower and bilateral speech recognition scores of 
96 percent.  

Reports of VA examinations in August 1998 and April 1999, as 
well as VA outpatient records from October 1997 to July 2000, 
do not contain any evidence of hearing loss or psychiatric 
disability.

Although the veteran contends that he has hearing loss, a 
facial tic, constant ramming of the tongue, jaw movements, 
and a psychiatric disability as a result of his service-
connected generalized sarcoidosis, as a layperson, he is not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The medical evidence of record 
shows that he does not have psychiatric disability or hearing 
loss disability.  Although facial tic, constant ramming of 
the tongue and jaw movements were recently diagnosed, the 
examiner felt that they were not related to sarcoidosis.  
There is no medical evidence of record suggesting that 
psychiatric disability, hearing loss disability or disability 
manifested by facial tic, constant ramming of the tongue and 
jaw movements was caused or worsened by the veteran's 
sarcoidosis.  Therefore, the Board must conclude that the 
preponderance of the evidence is against these claims.


ORDER

Entitlement to service connection for periodontal disease for 
compensation purposes is denied.

Entitlement to service connection for hearing loss, 
psychiatric disability, and a disability manifested by a 
facial tic, constant ramming of the tongue and jaw movements, 
as secondary to service-connected sarcoidosis, is denied.


REMAND

The RO has denied the claims of entitlement to secondary 
service connection for open angle glaucoma and bilateral arm 
weakness as not well grounded.  The Board notes that although 
open angle glaucoma was diagnosed on VA examination in August 
1996, the examiner did not indicate whether it is 
etiologically related to service-connected sarcoidosis.  
Although it was noted on VA respiratory examination in 
September 1997 that the veteran's arm weakness is not due to 
any sarcoid, neurological examination in September 1997 found 
some weakness of both hand grips and diagnosed sensorimotor 
polyneuropathy likely secondary to sarcoidosis. 

With respect to the increased and original rating issues on 
appeal, the Board notes that the veteran said in a June 1999 
statement, which is subsequent to his most recent VA 
examination in April 1999, that his service-connected 
sarcoidosis had gotten worse.  Additionally, there is some 
conflict in the evidence as to the severity of the veteran's 
sarcoidosis, since he complained in August 1998 of fever and 
night sweats four times a week and had lost 34 pounds over 
the previous five months but had regained the weight when 
examined by VA in April 1999.  The Board also notes that the 
veteran's service-connected polyneuropathy of the feet has 
not been evaluated since September 1997 and that the 
September 1997 VA examination disclosed lower extremity 
disability but did not specifically discuss dorsiflexion of 
the feet, as required under the applicable schedular rating 
criteria of Diagnostic Code 8523.  

As noted above, the VCAA became law during the pendency of 
the veteran's appeal but after the RO's most recent 
consideration of the claims.  Further RO action on the claims 
for secondary service connection for open angle glaucoma and 
bilateral arm weakness, an increased evaluation for service-
connected sarcoidosis and for an increased (compensable) 
evaluation for service-connected polyneuropathy of the feet 
is required to comply with the VCAA.

In light of the above, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for any health care providers, 
including VA and private, who may possess 
additional records pertinent to any 
pending claim.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran which have not 
been secured previously.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of the 
outstanding medical records.

3.  The RO should arrange for a VA 
examination of the veteran by an 
ophthalmologist to determine the extent 
and etiology of the veteran's glaucoma.  
The claims folder, including a copy of 
this REMAND, must be made available to 
and reviewed by the examiner.  Any 
necessary tests or studies should be 
conducted, and all findings should be 
reported in detail.  After review of all 
of the material in the claims file, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's glaucoma was caused or 
chronically worsened by service-connected 
sarcoidosis.  The rationale for all 
opinions expressed should be provided.

4.  The RO should arrange for a VA 
examination of the veteran by a 
neurologist to determine the extent of 
impairment due to neuropathy of the 
veteran's feet and to determine the 
extent and etiology of the veteran's 
bilateral arm weakness.  The claims 
folder, including a copy of this REMAND, 
must be made available to and reviewed by 
the examiner.  Any necessary tests or 
studies should be conducted, and all 
findings should be reported in detail.  
After review of all of the material in 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
bilateral arm weakness was caused or 
chronically worsened by service-connected 
sarcoidosis.  The neurologist should be 
informed of the applicable criteria for 
evaluating neuropathy of the feet and 
should be requested to identify all 
current manifestations of the neuropathy 
of the veteran's feet and to specifically 
address the applicable criteria in the 
examination report.  The examiner should 
also provide an opinion concerning the 
impact of the neuropathy on the veteran's 
ability to work.  The rationale for all 
opinions expressed should be provided.

5.  The RO should also arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the current severity of his service-
connected generalized sarcoidosis.  All 
manifestations of the disability should 
be identified, and the examiner should 
specifically address whether there is 
pulmonary involvement requiring a 
maintenance or therapeutic dosage of 
corticosteroids.  The claims folder, 
including a copy of this REMAND, must be 
made available to and reviewed by the 
examiner.  Any necessary tests or studies 
should be conducted, and all findings 
should be reported in detail.  The 
rationale for all opinions expressed 
should be provided.

6.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
requirements of P. L. No. 106-475.  Then, 
the RO should readjudicate the issues on 
appeal. 

7.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
appellant and his representative, and 
they should be afforded an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 









(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

